Citation Nr: 1042658	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from January 1962 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the RO, which denied 
service connection for prostate cancer.  In July 2010, a hearing 
was held at the RO before the undersigned acting member of the 
Board.  


FINDING OF FACT

The Veteran's prostate cancer was not present in service or until 
many years thereafter, and there is no competent probative 
evidence of a causal connection between the Veteran's prostate 
cancer and military service or any incident therein, to include 
any exposure to herbicide agents.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, may 
not be so presumed, nor may the Veteran's prostate cancer be 
presumed to have been incurred as a result of herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in January 2005.  The letter predated the July 2005 
rating decision.  Id.  The Veteran was notified of what 
information and evidence was needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained by 
VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

In March 2006, the Veteran was provided with notice of the types 
of evidence necessary to establish a disability rating and an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite initial inadequate notice provided to the 
Veteran, the Board finds no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that the 
preponderance of the evidence is against entitlement to service 
connection, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Further, the Veteran has not demonstrated any prejudice 
with regard to the content of any notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing 
a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service treatment 
records.  There is no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Acting Veterans Law Judge outlined the issues on 
appeal and suggested that any evidence tending to show that 
pertinent disability was related to active duty would be helpful 
in establishing the claim.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); they have not identified any prejudice in the 
conduct of the Board hearing.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  In this case, the Board concludes an 
examination is not needed to decide the claim of service 
connection because there is no evidence of an in-service disease 
or injury or a presumptive disease which would support incurrence 
or aggravation.  Nor is there any competent probative evidence 
that any claimed disability may be related to service.  See also 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting 
that a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice event, 
injury, or disease).  In other words, absent such evidence, the 
Board finds that it is unnecessary to require the Veteran to 
report for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the incurrence of 
the claimed disability in service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
claim of service connection on appeal.

Laws and Regulations

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as malignant tumor, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The recent Federal 
Circuit decision, Haas v. Peake, 525 F.3rd 1168 (Fed. Cir. 2008), 
cert. denied, 129 S. Ct. 1002 (2009), held that VA's requirement 
that a claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to the presumption of herbicide exposure and service 
connection constitutes a permissible interpretation of 
38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

The applicable criteria provide that a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 
(2010), will be considered to have been incurred in service under 
the circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than ones listed in 38 C.F.R. § 3.309(a), 
however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2010).  

Pursuant to 38 C.F.R. § 3.309(e), prostate cancer manifested to a 
degree of 10 percent at any time after service shall be service 
connected, if a Veteran was exposed to a herbicide agent during 
active military, naval, or air service, and the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

In this case, the Veteran does not contend that he had any 
prostate problems while on active service, or that he served in 
or visited Vietnam during service.  Rather, the Veteran contends 
that his prostate cancer is due to herbicide exposure while 
serving aboard an aircraft carrier in the waters off Vietnam in 
1965.  Specifically, the Veteran testified that he worked on 
aircraft that had been on temporary assignment to Da Nang airbase 
in Vietnam, and that he was exposed to herbicides from soil from 
Vietnam that accumulated in the cockpits (from the pilots shoes) 
and on the wheels and other equipment of the aircraft.  The 
Veteran also testified that his ship sailed within a mile of the 
shoreline of Vietnam, and that he could have been contaminated by 
herbicides that were sprayed over Vietnam and drifted out to sea.  

Concerning the Veteran's claim of exposure to herbicides from 
soil brought back to the ship by the pilots and aircraft that 
were at Da Nang airbase, the Board finds that he has not 
presented any competent or scientific evidence to support his 
assertions, nor is he competent to render an opinion as to such 
matters.  While the Veteran has submitted articles concerning 
soil contamination at Da Nang airbase from herbicides stored at 
that facility during the Vietnam Conflict, he has not presented 
any competent evidence that the soil on the returning aircraft 
was contaminated by herbicides.  

With respect to the contention that, due to his close proximity 
to the Vietnam coast, the Veteran was exposed to Agent Orange 
through the air or through his drinking water, he is, in essence, 
attempting to expand the statutory presumption to waters offshore 
Vietnam.  This matter has been finally settled by Haas.  Indeed, 
in upholding VA's requirement that a veteran must have been 
present within the land borders of Vietnam, the Federal Circuit 
essentially reaffirmed the VA's discretion to maintain a "bright 
line" rule against those claiming presumptive exposure to 
herbicides via runoff into the sea or spray drift in the air off 
the coast.  

Much as in Haas, the Veteran in this case has supplemented his 
argument with studies that attempt to show a direct connection 
between the spraying of Agent Orange on the mainland of Vietnam 
to the development of Agent Orange-related diseases in service 
members who served on the ships offshore.  In particular, the 
Veteran relies on a 2002 study conducted for the Australian 
Department of Veterans Affairs suggesting that Vietnam veterans 
of the Royal Australian Navy may have been exposed to herbicide 
compounds by drinking water distilled on board their vessels.  
The claimant, in Haas, relied on the exact same study.  Although 
the Federal Circuit passed no judgment on the validity of studies 
such as these, it did highlight the VA's rulemaking with respect 
to the Australian study: 

VA scientists and experts have noted many 
problems with the study that caution 
against reliance on the study to change our 
long-held position regarding veterans who 
served off shore.  First, as the authors of 
the Australian study themselves noted, 
there was substantial uncertainty in their 
assumptions regarding the concentration of 
dioxin that may have been present in 
estuarine waters during the Vietnam War. . 
. .  Second, even with the concentrating 
effect found in the Australian study, the 
levels of exposure estimated in this study 
are not at all comparable to the exposures 
experienced by veterans who served on land 
where herbicides were applied. . . .  
Third, it is not clear that U.S. ships used 
distilled drinking water drawn from or near 
estuarine sources, or if they did, whether 
the distillation process was similar to 
that used by the Australian Navy.  

Crucially, based on this analysis, the VA stated that "we do not 
intend to revise our long-held interpretation of 'service in 
Vietnam.'"  See Haas, 525 F.3d at 1194 [citing 73 Fed. Reg. 
20,566, 20,568 (Apr. 16, 2008)].  

With respect to other cited studies, the Federal Circuit also 
noted VA's statements specifying that none of the studies "bears 
significantly on the specific question whether herbicides used, 
and as administered, by the U.S. military during the Vietnam Era 
could have been blown by the wind into the ocean, or into inland 
waters that then carried the chemical into the ocean, to reach a 
boat offshore and result in any significant risk of herbicide 
exposure."  Id.  

Accordingly, the Board rejects the Veteran's argument that 
alleged exposure to herbicides via wind or sea water off the 
coast of Vietnam should be presumed.  

In a related matter, the Board notes VA's Compensation and 
Pension Service has identified a number of "blue water" Navy 
vessels that conducted operations on the inland "brown water" 
rivers and delta areas of Vietnam and certain other vessel types 
that operated primarily or exclusively on the inland waterways, 
which are now subject to the presumption of exposure to 
herbicides under 38 C.F.R. §§ 3.307 and 3.309.  However, the USS 
Independence is not one of the vessels recognized as having 
conducted "brown water" operations in Vietnam.  Given the 
nature of its mission, its size and draft, and the absence of any 
indication in the ship's deck logs that it conducted brown water 
operations, there is no reason to believe that the Independence 
would have operated in the rivers, delta areas, or inland 
waterways of Vietnam.  Thus, consideration of exposure under the 
theory that his ship operated in close proximity to the 
shoreline, and therefore should be recognized as a "brown 
water" vessel, is not appropriate to the facts in this case.  

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
specifically limited to those individuals who were actually 
physically present in the boundaries of the Republic of Vietnam 
at some point during service.  In this case, the Veteran does not 
claim nor do the records demonstrate that he physically visited 
or had duty in the Republic of Vietnam.  Because the Veteran does 
not meet the criteria of having "service in the Republic of 
Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his 
service connection claim must fail on the basis of the 
presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the Federal 
Circuit has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 
1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 
(1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The evidence shows that the Veteran was first diagnosed with 
prostate cancer by VA in May 2004.  The only favorable evidence 
supporting the Veteran's claim is the conclusion by a VA 
healthcare provider, dated in April 2006, that his prostate 
cancer was due to herbicide exposure in service.  However, the 
clinician did not offer any explanation or analysis for his 
opinion, nor did he point to any specific finding or study which 
suggested any such relationship.  An opinion that does not 
contain a rationale, i.e. the examiner merely states his 
conclusion, but does not say why he reached this conclusion lacks 
probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has also held that a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999); (See also, Miler v. West. 
11 Vet. App. 345, 348 (1998), (a bare conclusion, even when 
reached by a health care professional, is not probative without a 
factual predicate in the record.); Black v. Brown, 5 Vet. App. 
458 (1993, (medical opinion is inadequate when it is unsupported 
by clinical evidence.)).

In adjudicating these claims, the Board must assess the Veteran's 
competence and credibility with respect to his statements and 
other lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 
69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  In this instance, the Veteran is competent to testify 
to his experiences during service; however, the Board finds that 
in light of the extensive studies conducted pertinent to 
herbicide exposure and in light of the Haas case, the Veteran's 
statements and testimony pertaining to herbicide exposure is not 
credible.  Moreover, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  The Board commends the Veteran 
for his service, but as there is no credible medical evidence of 
record suggesting a connection between any claimed in-service 
exposure to herbicides and the Veteran's prostate cancer, and no 
evidence of any manifestations or symptoms attributable to 
prostate cancer until more than three decades after his discharge 
from service, the Board finds no basis to grant service 
connection.  Accordingly, the appeal in this regard is denied.  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


